The court properly denied defendant’s suppression motion. Based on the totality of information in their possession (see e.g. People v Williams, 273 AD2d 79 [2000], lv denied 95 NY2d 940 [2000]), the police had probable cause to arrest defendant and his codefendant for a series of robberies.
Although defendant and the codefendant only matched a general description of the two robbery suspects, and were in a car whose characteristics were somewhat different from the described getaway car, the two men were in possession of two articles of clothing and a bag that precisely matched the same *466three particularly described items that were featured in reports of the three recent robberies. In addition, the two men gave the police inconsistent and implausible information, and the codefendant behaved in a belligerent manner and appeared to be hiding something either in the glove compartment or on the floor of the car. While these pieces of information had innocent explanations when viewed individually, they added up to probable cause. Accordingly, the police lawfully arrested the two men and conducted a lawful search of the car under the automobile exception (see People v Belton, 55 NY2d 49, 55 [1982]).
The record also supports the hearing court’s alternative finding that these same circumstances posed an actual and specific danger to the officers’ safety that justified a limited search for weapons (see People v Mundo, 99 NY2d 55 [2002]). Concur— Mazzarelli, J.E, Saxe, Acosta, DeGrasse and Manzanet-Daniels, JJ.